 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have considered the Regional Director's report, the Petitioner'sexceptions, and the Employer's response to the exceptions.On thebasis of the entire record it appears that Childers was terminated onJune 10, 1957, and at a preelection conference on eligibility, attendedby a Board agent, the Employer took the position that Childers hadno expectation of reemployment. Childers' name was therefore omit-ted from the list of eligible voters. In these circumstances, and for thereasons stated in the Regional Director's report, we find no merit inthe Petitioner's exceptions.Therefore we shall sustain the challengeto Childers' ballot.No exceptions were filed to the Regional Director's recommendationthat the challenged ballot of Alfred Montellano be overruled.How-ever, inasmuch as Montellano's ballot is insufficient to affect the re-sultsof the election, in that none of the ballot choices could receivea majority of the valid votes cast, we find, in agreement with theRegional Director, that no useful purpose would be served in open-ing and counting Montellano's ballot.Accordingly, as the Petitioner has failed to secure a majority ofthe valid ballots cast, we deny the Petitioner's request for a hearing andshall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for Local 639, Amalgamated Clothing Workers of America, andthat said organization is not the exclusive representative of the Em-ployer's employees in the appropriate unit.]National Cash Register Co.andLocal 33, Amalgamated Lithog-raphers of America,AFL-CIO,Petitioner.Case No. 9-RC-3089.November 14,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William C. Humphrey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.119 NLRB No. 62. NATIONAL CASHREGISTER CO.4872.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.At its Dayton, Ohio, plant here involved, the Employer manu-factures cash registers and other types of business machines as wellas supplies essential to the operation of those machines.The Pe-titioner seeks a unit of the lithographic production employees in theprinting division of the plant. Such a unit would embrace approxi-mately 63 employees,viz,23 platemakers and strippers, 39 offset pressoperators, apprentices, assistants, and helpers, and 1 cameraman .2 Iffound by the Board to belong in the unit, the Petitioner would alsobe willing to represent the operators of five multilith machines in theoffice services department.It is contended that existing contracts between the Employer andthe Photo Engravers and the Independent bar this proceeding.' Thereis no merit in this contention.The record shows that on April 16,1956, the Photo Engravers forwarded to the Employer a contractwhich it had negotiated with an association of photoengravers inDayton with which the Employer was not connected.'As was itspractice with respect to past contracts executed between the employers'association and the Photo Engravers, the Employer, about April 18,1956, orally notified the Photo Engravers, in effect, that it wouldapply to its cameramen the sections of the contract which were not inconflict with company policies.The applicable provisions of the con-tract were then put into effect by the Employer.5 The instant petitionwas filed on March 29, 1957. By letter to the Photo Engravers datedApril 16, 1957, the Employer confirmed its oral acceptance of thecontract.As for the contract between the Employer and the Inde-pendent, which covers the multilith operators, it became effective onApril 29, 1954, and provides,that it shall remain in effect until June1, 1958. It is plain from these facts that no contract bar exists herein.The arrangement between the Employer and the Photo Engraversobtaining on the date of the filing of the petition constituted, at best,only an oral contract.'And the Employer's contract with the Inde-1 Local 54, International Printing Pressmen and Assistants' Union of North America,AFL-CIO, International Photo Engravers Union of North America, Dayton Local #60,and NCR Employees' Independent Union, hereinafter referred to as the Printing Pressmen,Photo Engravers,and the Independent,respectively, intervened at the hearing.aWhile the Employer employs 2 cameramen,Petitioner requests only the 1 who spendssubstantially all his time in offset work.The other cameraman spends about 90 percent ofhis time in nonoffset work.3As appears hereinafter,employees whom the Photo Engravers and the Independentclaim to represent under contract belong in a lithographic unit such as is requestedby Petitioner.4It is not contended that the Employer was bound by the actions of this association.5 The provisions of the contract not accepted by the Employer relate to such mattersas hoursof work, holiday pay,and vacation benefits.e SeeColumbia Broadcasting System, Inc.,108 NLRB 1468.The Employer's letter ofApril 16, 1957, clearly cannot serve to change this fact.Phelps Dodge Refining corpora-tion,112 NLRB 1209,upon which the Printing Pressmen relies in this connection, is awholly distinguishable case. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent has already been in effect for more than 2 years and therecord does not establish that a substantial part of the industry intowhich the Employer's business falls is covered by collective-bargainingagreements of more than 2 years' duration?While no contract bars this proceeding, we nevertheless find, forthe reasons which follow, that no question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct : The Petitioner has represented the platemakers and stripperssince 1953, the first complete contract covering them being executedin 1955.The other lithographic production employees whom thePetitioner would join in a single unit with the platemakers andstrippers, as well. as the multilith operators, whom the Petitionerwould also include in the unit if found by the Board to belong therein,are currently part of existing units represented by the interveningunions.Thus, the Printing Pressmen has been the contractual bar-gaining representative of the offset- and letter-pressmen, representingboth groups in the same unit, since 1949; 8 the Photo Engravers andthe Employer have maintained the arrangement described above withrespect to the cameramen since 1951; and the Independent, which hasbeen the contractual bargaining representative of the Employer'sproduction and maintenance employees, excluding the printing crafts,since 1939, represents the multilith operators as part of the plantwideunit.The lithographic employees sought by the Petitioner utilize stand-ard lithographic equipment and perform the usual duties and exercisethe customary skills involved in the traditional lithographic process.'There is no interchange of functions between the offset cameramanand platemakers and strippers and the other employees in the plant.Of the 39 employees comprising the offset press crews, about 8 em-ployees are occasionally assigned to letterpress work during the courseof a year "to take care of special situations," spending about 10 per-cent of their time at such work.Letterpressmen are only rarelyrequired to do offset printing.The multilith operators work in the office services department,physically separated from, and under different supervision from, theother employees involved herein.Unlike those employees, they pro-duce supplies for intracompany use rather than for sale.A 6-weektraining course is required for the job they perform.7 Zip-O-Log Veneer,Inc.,112 NLRB 1303;Columbia Broadcasting System, Inc.,supra.8 Between1.941 and 1949,the Printing Pressmen represented the Employer's press crewunder an arrangement, similar to that existing between the Employer and Photo Engravers,whereby the Employer agreed to abide by the provisions of contracts negotiated by thePrinting Pressmen for other press operators'n the area.9 Offset pressmen are required to serve an apprenticeship period of 4 years before becom-ing journeymen.The platemakers and strippers also serve apprenticeships. WELEX JET SERVICES, INC.489The Board has frequently considered the skills and techniquesincident to the lithographic process and has held that all employeesengaged in the lithographic process form an indivisible entity forthe purposes of collective bargaining and that such employees may,if they so desire, constitute a separate appropriate unit even thoughpreviously included in a broader unit.10Multilith operators areincluded by the Board in such units because the multilith operation,like the Employer's herein, is essentially lithographic in character."It accordingly follows that the lithographic employees sought by thePetitioner, together with the multilith operators, may constitute aseparate appropriate unit.12However, Board policy precludes theseverance of employees in the position of the offset press employees,the multilith operators, and the cameraman, and their inclusion in aunit with other employees, without first ascertaining their desires bymeans of separate elections; and before directing a self-determinationelection, the Board must be administratively satisfied that the peti-tioning union has sufficient representative interest in the group ofemployees in question.13In the instant case, the Petitioner has failedtomake the necessary showing of interest among the multilith op-erators and cameraman, although it has made an adequate showingin the offset press group.No appropriate election can therefore beheld among the multilith operations and cameraman. In view thereof,and because, as indicated above, a segment of the Employer's litho-graphic employees would not constitute an appropriate unit, weshall dismiss the petition.[The Board dismissed the petition.]10 See, for example,McCall Corporation,118 NLRB 1332;A. B. HirschfeldPress,Inc.,96 NLRB 1068,11Fey Publishing Company,1.08NLRB 1031 ;The Standard Printing Company, Inc., 80NLRB 338.12Petitioner is a union which traditionally represents lithographic employees.13lnternationalMineralsJChemical Corporation(Potash Division),113 NLRB 53:Pennsylvania Electric Company,110 NLRB 1078;Combustion Engineering,Inc., Chatta-nooga Division,114 NLRB706);Mathieson Chemical Corporation,100 NLRB 1028 ;NewJersey Brewers Association,92 NLRB 1404.Welex Jet Services, Inc.andLodge 1591,International Associ-ation of Machinists,AFL-CIO,Petitioner.Case No. 16-BC-2122.November 14,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William H. Henkel, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.119 NLRB No. 61.